Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-	13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2013/0260205).
Regarding claim 1, Kwon teaches a separator and current collector unit for a galvanic cell, comprising 
	a separator 40; and 
	a number N ≥ 1 of electrically conductive current collectors 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator (P56; Fig. 1)
wherein each of the current collectors has a porous material, or a plurality of through-holes (P56) for receiving an electrolyte, such that the separator and current collector unit conduct ions 
The recitation “for a galvanic cell” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, Kwon teaches the galvanic cell is a lithium ion cell (P8. 11. 58). 
Regarding claim 3, Kwon teaches the separator and each of the current collectors are designed in the form of a layer and together form a layer stack (P70; Fig. 1). 
 Regarding claim 4, Kwon teaches the separator and current collector unit is designed as a film containing the layer stack (P12. 30. 58. 62. 75). 
Regarding claim 7, Kwon teaches it holds true that N ≥ 2 (P56. 70-71. 86; Fig. 1-9); 
the separator and current collector unit has a first 20 and a second separate current collector 60, and 
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60 (P56; Fig. 1). 
Regarding claim 8, Kwon teaches the first current collector 20 may contain copper or nickel (P65). 
Regarding claim 9, Kwon teaches the second current collector may contain aluminum or nickel (P65). 
Regarding claim 10, Kwon teaches a galvanic cell, comprising: 
10/70 (P57); 
a second electrically positive electrode 10/70 (P57); and 
a separator 40 and current collector unit 20/60, arranged between the two electrodes 10/70 and in contact with each of them (P56; Fig. 1) and is provided with an electrolyte (P71). 
Regarding claim 11, Kwon teaches the galvanic cell is a lithium ion cell (P8. 58. 67). 
Regarding claim 12, Kwon teaches the separator and current collector unit has: 
N ≥ 2 electrically conductive current collectors;
a first 20 and second 60 separate current collector (P56. 70-71. 86; Fig. 1-9);
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60, and the first current collector 20 is in contact with the first electrode 10 and the second current collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), 
and wherein the first current collector may contain copper or nickel (P65). 
Regarding claim 13, Kwon teaches the separator and current collector unit has: 
N ≥ 2 electrically conductive current collectors;
a first 20 and second 60 separate current collector (P56. 70-71. 86; Fig. 1-9);
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60, and the first current collector 20 is in contact with the first electrode 10 and the second current collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), 
and wherein the second current collector may contain aluminum or nickel (P65). 
Regarding claim 15, Kwon teaches a battery comprising a cell stack that has a multiplicity of stacked galvanic cells according to claim 10 (P87; Fig. 7). 
claim 16, Kwon teaches the separator and current collector units of the galvanic cells of the cell stack each designed having: 
N ≥ 2 electrically conductive current collectors;
a first 20 and second 60 separate current collector; 
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60 and (P56. 70-71. 86; Fig. 7);
inside the cell stack, the separator and current collector units that are consecutive along the stacking direction of said cell stack have an alternating orientation, such that, for immediately consecutive separator and current collector units, the respective order of the arrangement of the current collectors and separators is inverted along the stacking direction (P87; Fig, 7). 
Claims 1-3 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0375325).
Regarding claim 1, Wang teaches a separator and current collector unit for a galvanic cell (P1. 19), comprising: 
	a separator; and 
	a number N ≥ 1 of electrically conductive current collectors (P43. 70-71), each of which is arranged on a surface of the separator and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator (P82; Fig. 2-5); 
wherein each of the current collectors has a porous material for receiving an electrolyte (P70. 122), such that the separator and current collector unit conducts ions through each of the interfaces when the porous material has received the electrolyte (P83. 122-125). 
Regarding claim 2, Wang teaches the galvanic cell is a lithium ion cell (P82). 
claim 3, Wang teaches the separator and each of the current collectors are designed in the form of a layer and together form a layer stack (P19. 82. Fig. 2-5). 
Regarding claim 10, Wang teaches a galvanic cell (P82) comprising: 
a first electrically negative electrode, 
a second electrically positive electrode; and 
a separator and current collector unit, arranged between the two electrodes and in contact with each of them and is provided with an electrolyte (P83. 122-125; Fig. 4). 
Regarding claim 11, Wang teaches the galvanic cell is a lithium ion cell (P22). 
Regarding claim 12, Wang teaches the separator and current collector unit has; 
N ≥ 2 electrically conductive current collectors (P70-71; Fig. 4); 
a first and second separate current collector (Fig. 4), 
the first and second current collector are arranged on the separator such that the separator lies at least partly between the first and the second current collector, and the first current collector is in contact with the first electrode and the second current collector is in contact with the second electrode (Fig. 4), and 
wherein the first current collector contains copper, or wherein the position of the positive electrode and negative electrode are interchangeable, and a copper current collector is used for a negative electrode and an aluminum current collector is used for a positive electrode (P82. 106; Fig. 4). 
Regarding claim 13, Wang teaches the separator and current collector unit has; 
N ≥ 2 electrically conductive current collectors (P70-71; Fig. 4); 
a first and second separate current collector (Fig. 4), 

wherein the first current collector contains copper, or wherein the position of the positive electrode and negative electrode are interchangeable, and a copper current collector is used for a negative electrode and an aluminum current collector is used for a positive electrode (P82. 106; Fig. 4)
Regarding claim 14, Wang teaches at least one of the electrodes is designed as a free-standing electrode (P107). 
Regarding claim 15, Wang teaches a battery comprising a cell stack that has a multiplicity of stacked galvanic cells according to claim 10 (P106). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to at least claim 1 above, and further in view of Shah et al. (US 8,192,788).
The teachings of Kwon as discussed above are incorporated herein. 
Regarding claim 5, Kwon teaches the current collector can be a mesh screen, perforated film, or/and can include multiple metals (P12-13). 
	Kwon is silent in teaching the current collector is applied to the separator in the form of a physically or chemically deposited coating; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]). 
Shah teaches that current collector materials can be deposited via physically or chemically deposited coating to form a current collector (Col. 4 [20-28]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating, such as sputtering or evaporative deposition, as taught by Shah, applied to the configuration of Kwon, in order to have the current collector applied to the separator, as it would 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 6, modified Kwon in view of Shah teaches applying the coating using sputtering or evaporative deposition (Col. 4 [23-28]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to at least claim 16 above. 
Regarding claim 17, Kwon teaches that adjacent electrode layers of the battery can have the same polarity (P57; Fig. 7). 
Kwon is silent in teaching at least one of the electrodes of the battery is designed as an integral electrode, which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack; however, it would have been obvious to one of ordinary skill in the art at the time the invention to combine the adjacent identical electrodes of the same polarity, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to combine the adjacent electrodes of the same polarity to form an integral electrode 
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to at least claim 15 above, and further in view of Kretschmar et al. (US 2014/0272537). 
Regarding claim 18, Kwon teaches the galvanic cells and battery are flexible and bendable (P62)
Kwon is silent in teaching the galvanic cells are stacked by way of a Z-fold so as to form the cell stack; however, Kretchmar, in a similar field of endeavor related to galvanic cells (P38) teaches a method of forming a cell stack. 
Kretchmar teaches stacking cells by way of a Z-fold for ease, low cost of manufacture and high energy density (P11-14. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the galvanic cells of Kwon stacked by way of a Z-fold so as to form the cell stack, as taught by Kretchmar, in order to have low cost of manufacture and high energy density. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to at least claim 1 above, and further in view of Okazaki et al. (US 2009/0029259). 
The teachings of Wang as discussed above are incorporated herein. 
claim 5, Wang is silent in teaching the current collector is applied to the separator in the form of a physically or chemically deposited coating; however, Okazaki, in a similar field of endeavor related to galvanic cells (P44), teaches porous current collectors (Col. 3 [30-34]). 
Okazaki teaches that current collector materials can be deposited via physically deposited coating to form a current collector (P107. 151. 160) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of a physical deposition coating, as taught by Okazaki, applied to the configuration of Wang, in order to have the current collector applied to the separator, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. a current collector coating on the separator. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 6, modified Wang in view of Okazaki teaches applying the coating using physical vapor deposition (P107. 151. 160). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to at least claim 15 above, and further in view of Kretschmar et al. (US 2014/0272537). 
Regarding claim 18, Wang is silent in teaching the galvanic cells are stacked by way of a Z-fold to form the cell stack; however, Kretchmar, in a similar field of endeavor related to galvanic cells (P38) teaches a method of forming a cell stack. 
Kretchmar teaches stacking cells by way of a Z-fold for ease, low cost of manufacture and high energy density (P11-14. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the galvanic cells of Wang stacked by way of a Z-fold so as to form the cell stack, as taught by Kretchmar, in order to have low cost of manufacture and high energy density. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukamoto et al. (6,022,642) teaches a separator, or electrically insulative film 3 (Col. 3 [40-45]) with collectors 2/4, formed by vacuum deposition, disposed on either side for a lithium ion battery (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729